Title: To George Washington from Brigadier General Henry Knox, 16 July 1780
From: Knox, Henry
To: Washington, George


					
						Dear Sir,
						Camp at Pracaness, 16 July 1780.
					
					Yesterday I received Your Excellency’s directions, not to lose a moments time in bringing forward all the cannon and stores in our possession proper for a siege, and necessary for the service of the campaign; to the North river, New York being the object.
					As I am now writing to the board of war on the subject, I should be

obliged to Your Excellency to direct whether the stores shall be transported on the route above the mountains to New Windsor, or to Kings ferry. Perhaps the first is the most military point to which we could collect the stores; and the route by King’s ferry is the most easy, but more liable to be interrupted by the enemy than the other. I also wish to know whether the cannon and stores in Pennsylvania ought not, in some considerable degree, to be brought to the points where they are to be used by water. By a rough calculation, it will require nearly a thousand waggons to transport the cannon and stores already procured in that state. And if the quantities of shot and shells which are requested in the estimate should be principally cast at the furnaces there, to bring them on by land will not only increase the difficulty of transportation, but the additional expence will be enormously great.
					The shot and shells which are, or may be, cast in this state must be transported by land to the North river—but the distanc⟨e⟩ is not great.
					A considerable number of cannon and some stores, belonging to the continent, are at Providence, and some mortars and shells at Boston, which must probably be brought round by water, as the land carriage would be tedious and incertain, if not impracticable. I have the honor to be, with great respect, Your Excellency’s most obedt servt
					
						H. Knox.
					
				